                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANK BRETT,                                 :   CIVIL ACTION NO. 1:15-CV-2414
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
CINDY ZIMMERMAN, et al.,                     :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 13th day of December, 2018, upon consideration of the

report (Doc. 9) of Magistrate Judge Joseph F. Saporito, Jr., issued following review

of the complaint (Doc. 2) of pro se plaintiff Frank Brett (“Brett”) pursuant to 28

U.S.C. § 1915(e)(2)(B), wherein Judge Saporito recommends that the action be

dismissed as frivolous and malicious pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), and

it appearing that Brett has not objected to the report, see FED. R. CIV. P. 72(b)(2),

and the court noting that failure of a party to timely object to a magistrate judge’s

conclusions “may result in forfeiture of de novo review at the district court level,”

Nara v. Frank, 488 F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812

F.2d 874, 878-79 (3d Cir. 1987)), but that, as a matter of good practice, a district court

should “afford some level of review to dispositive legal issues raised by the report,”

Henderson, 812 F.2d at 878; see also Taylor v. Comm’r of Soc. Sec., 83 F. Supp.

3d 625, 626 (M.D. Pa. 2015) (citing Univac Dental Co. v. Dentsply Int’l, Inc., 702 F.
Supp. 2d 465, 469 (M.D. Pa. 2010)), in order to “satisfy itself that there is no clear

error on the face of the record,” FED. R. CIV. P. 72(b), advisory committee notes, and,

following an independent review of the record, the court being in agreement with

Judge Saporito’s recommendation, and concluding that there is no clear error on

the face of the record, it is hereby ORDERED that:

      1.     The report (Doc. 9) of Magistrate Judge Saporito is ADOPTED.

      2.     Brett’s complaint (Doc. 2) is DISMISSED as frivolous and malicious
             pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

      3.     The Clerk of Court is directed to CLOSE this case.



                                                /S/ CHRISTOPHER C. CONNER
                                                Christopher C. Conner, Chief Judge
                                                United States District Court
                                                Middle District of Pennsylvania
